Tompkins, J.,
delivered the opinion of the court.
James Harrison brought his action of assumpsit in the court of common pleas of St. Louis county against the State Bank of Illinois, and that court having given judgment against him, he appealed to this court.
On the trial of the cause, much evidence was given. After the evidence was closed, the cause, as appears from the bill of exceptions, “was submitted to the court, who thereupon gave judgment of non-suit.” The plaintiff then moved to set aside the judgment of non-suit: *162his motion was overruled, and he excepted to the decision of the court overruling his motion. As the plaintiff did not except to the decision of the court when it gave judgment of non-suit against him, it must be supposed that he voluntarily submitted to a non-suit. He moved afterwards to set aside this non-suit, and the court overruled his kjotion. Had the plaintiff excepted to the decision of the court giving judgment of non-suit, this court would have reversed the judgment of the court of common pleas, as was done in the-case of Welles vs. Gaty et al, decided at the last term of this court, and of Clark vs. Steamboat Mound City, and Perrin vs. Wilson, decided at the present term. But as the plaintiff did not take his exception to that decision of the court of common pleas, the non-suit must be supposed to have been voluntary, and consequently the judgment of that court must be affirmed.